UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-6085



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


RODNEY ENSLOW FREEMAN,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.   Robert C. Chambers,
District Judge. (3:99-cr-00015-4; 3:00-cv-1176)


Submitted:   May 22, 2008                  Decided:   May 29, 2008


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Rodney Enslow Freeman, Appellant Pro Se. Charles T. Miller, United
States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Rodney   Enslow   Freeman   seeks     to    appeal    the    district

court’s order accepting the recommendation of the magistrate judge

and denying relief on his 28 U.S.C. § 2255 (2000) motion.                     The

order is not appealable unless a circuit justice or judge issues a

certificate of appealability.        28 U.S.C. § 2253(c)(1) (2000).             A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                      28 U.S.C.

§   2253(c)(2)   (2000).     A   prisoner   satisfies     this    standard     by

demonstrating    that   reasonable     jurists    would     find       that   any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.             Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).               We have

independently reviewed the record and conclude that Freeman has not

made the requisite showing.       Accordingly, we deny a certificate of

appealability and dismiss the appeal.             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                       DISMISSED




                                   - 2 -